FILE COPY




                                     COURT            OF       APPEALS
                                      SECOND DISTRICT               OF     TEXAS
CHIEF JUSTICE                                                                      CLERK
 BONNIE SUDDERTH                          TIM CURRY CRIMINAL JUSTICE CENTER          DEBRA SPISAK
                                               401 W. BELKNAP, SUITE 9000
JUSTICES                                     FORT WORTH, TEXAS 76196-0211          CHIEF STAFF ATTORNEY
  SUE WALKER                                                                        LISA M. WEST
  BILL MEIER                                       TEL: (817) 884-1900
  LEE GABRIEL                                                                      GENERAL COUNSEL
  ELIZABETH KERR                                  FAX: (817) 884-1932               CLARISSA HODGES
  MARK T. PITTMAN
  J. WADE BIRDWELL                               www.txcourts.gov/2ndcoa



                                               May 24, 2018

    Michael White
    #02158436
    Gist Unit
    3295 FM 3514
    Beaumont, TX 77705

    RE:              Court of Appeals Number: 02-17-00305-CR
                                              02-17-00306-CR
                                              02-17-00307-CR
                     Trial Court Case Number: 1464400D
                                              1470552D
                                              1470991D

    Style:           Michael White
                     v.
                     The State of Texas


    Dear Mr. White:

          Your court-appointed attorney, J. Warren St. John, filed a motion to
    withdraw as counsel on appeal and a brief supporting that motion in the above
    cause. In these documents, your attorney has certified that, in his opinion, any
    appeal of your conviction would be wholly frivolous and without merit.

           Your attorney has provided this court with a copy of a letter that was sent
    to you on May 24, 2018. In that letter, your attorney states that copies of the
    motion and brief have been delivered to you. Your attorney also states in the
    letter that a form motion for pro se access to the appellate record has been
    provided to you should you wish to review it for the purpose of filing a pro se
    response to the Anders brief in which you point out any alleged errors that you
    feel were committed in your trial.
                                                                          FILE COPY

02-17-00305-CR
May 24, 2018
Page 2


      If you wish to examine the record and file a pro se response, please sign
and date the motion for pro se access to the appellate record that your attorney
provided you and send it to the Second Court of Appeals within fourteen (14)
days of the date of this letter. The address for the Second Court of Appeals is
401 W. Belknap, Suite 9000, Fort Worth, Texas 76196. After you have been
provided access to the appellate record, the court will then set a due date for
your pro se response to be filed.

      If you do not file a motion for pro se access to the appellate record within
fourteen (14) days of the date of this letter, this court will assume that you do
not wish to file a pro se response to the Anders brief and that you have nothing to
add to the brief filed by your attorney.


                                      Respectfully yours,

                                      DEBRA SPISAK, CLERK


                                      By: Shoshanna Cordova, Deputy Clerk

cc:    J. Warren St. John
       2020 Burnett Plaza
       801 Cherry St., Unit No. 5
       Fort Worth, TX 76102

       Joseph W. Spence
       Assistant District Attorney
       401 W. Belknap Street
       Fort Worth, TX 76196

       Criminal District Clerk, Tarrant County
       Tim Curry Criminal Justice Center
       401 W. Belknap, 3rd Floor
       Fort Worth, TX 76196-0402